United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2275
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska
Robert Lee Gascoigne,                   *
                                        *   [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                            Submitted: March 13, 1998
                                Filed: March 20, 1998
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

        Robert Lee Gascoigne appeals from the final judgment entered in the District
Court1 for the District of Nebraska upon the revocation of Gascoigne&s supervised
release. The district court sentenced Gascoigne to two years imprisonment followed
by approximately twenty months supervised release. For reversal, Gascoigne argues
that his revocation sentence is plainly unreasonable under Chapter 7 of the Guidelines
and 18 U.S.C. §§ 3583(e) and 3553(a). He also argues that the district court erred in



      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
substantially departing from the recommended Guidelines range. For the reasons
discussed below, we affirm the judgment of the district court.

       In 1995, Robert Lee Gascoigne was sentenced to eight months imprisonment and
five years supervised release after he pleaded guilty to conspiring to possess with intent
to distribute 1,000 kilograms or more of marijuana, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(A)(vii), and § 846. After his release from prison, Gascoigne
admitted using marijuana in 1996 and 1997. The district court found that Gascoigne
had violated his supervised release term prohibiting the use of controlled substances,
revoked Gascoigne’s supervised release, and calculated a Guidelines revocation
imprisonment range of four to ten months. The district court then imposed a sentence
outside of the recommended Guidelines range, stating that the sentence was necessary
because, among other things, Gascoigne was in need of long-term intensive treatment
for drug abuse.

        When a district court finds that a defendant has violated a condition of
supervised release, the district court may revoke supervised release “and require the
defendant to serve in prison all or part of the term of supervised release authorized by
statute for the offense that resulted in such term of supervised release without credit for
time previously served on postrelease supervision.” 18 U.S.C. § 3583(e)(3). We
conclude that the district court did not abuse its discretion in departing from the
suggested Guidelines range. See United States v. Grimes, 54 F.3d 489, 492 (8th Cir.
1995) (standard of review); see also United States v. Carr, 66 F.3d 981, 983 (8th Cir.
1995) (per curiam) (Chapter 7 Guidelines are advisory and non-binding; district court
may depart from revocation imprisonment range when, in its discretion, such departure
is warranted). The revocation sentence imposed by the district court is within both the
five-year maximum authorized by 18 U.S.C. § 3583(e) and the original five-year term
of supervised release, see id. § 3583(e)(3) (imprisonment term cannot be more than five
years if underlying offense was Class A felony); United States v. St. John, 92 F.3d 761,
766 (8th Cir. 1996) (maximum time defendant&s freedom can be restrained upon

                                           -2-
revocation of supervised release is capped to term of supervised release imposed in
original sentence), and the district court&s stated reasons for imposing a term outside
the recommended Guidelines range reflect the considerations set forth in 18 U.S.C.
§ 3553. See 18 U.S.C. § 3583(e) (before revoking supervised release and imposing
revocation sentence, court must consider certain factors set forth in § 3553); id.
§ 3553(a) (considerations in imposing sentence).

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-